Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1, 3-6, 9-13, and 15-17 are currently pending and presented for examination on the merits. 
	Claim 2, 7-8, 14, and 18-20 are canceled.
Election/Restriction
	Applicant Elected, in the response filed on 4/14/2022 to the election and species requirement of 2/14/2022 to:
Group I – Claims 1-13 and 15-20.
Species: 
dsRBm – dsRNA dependent protein kinase (PKR)
dsRBD – SEQ ID NO: 8
Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-6, 10-11, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittrup et al (WO 2014004694 A1, IDS).
With regard to claim 1, Wittrup et al teaches a recombinant protein [Line 4, pg. 34]. Wittrup et al further teaches a protein comprising a double stranded RNA binding domain (dsRBD) [Line 12, pg. 29]. Wittrup et al further teaches a protein with a cetuximab antibody [Line 30, pg. 9]. Wittrup et al further teaches the RNA binding domain (dsRBD) is with or without a linker to the N or C terminus of the heavy or light chain of the antibody [Line 12, pg. 29 & Line 3, pg. 37].
With regard to claim 3, Wittrup et al further teaches a spacer between the binding agent and the lytic agent comprising a flexible Gly4Ser linker [Line 1, pg. 44].
With regard to claim 4, Wittrup et al further teaches the linker with Gly2Ser with three repeats [Line 5, pg. 73].
With regard to claims 5-6, Wittrup et al further teaches a protein containing the dsRBD from human protein kinase R [Figure 6].
With regard to claim 10, Wittrup et al further teaches a protein with a dsRNA [Line 11, pg. 29].
With regard to claim 11, Wittrup et al further teaches that the dsRNA is small interfering RNA (siRNA) [Line 12, pg. 29].
With regard to claim 13, Wittrup et al further teaches the protein can contain one or more pharmaceutically acceptable carrier [Line 22, pg. 40].
With regard to claim 15, Wittrup et al further teaches a vector comprising the nucleic acid sequence encoding the protein [ Line 16, pg. 37].
With regard to claim 16, Wittrup et al further teaches a spacer peptide comprising the peptide (Gly4Ser), wherein n is 3 [Line 5, pg. 73].
With regard to claim 17, Wittrup et al further teaches a double stranded RNA binding domain with an amino acid sequence of a human PKR (hPKR) [Line 33, pg. 59].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 10-11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wittrup et al (WO 2014004694 A1, IDS) as applied to claims 1, 3-6, 10-13, and 15-17 above, and further in view of Levitzki et al (WO 2015173824 A1, Previous OA).
With regard to claim 1, Wittrup et al teaches a recombinant protein [Line 4, pg. 34]. Wittrup et al further teaches a protein comprising a double stranded RNA binding domain (dsRBD) [Line 12, pg. 29]. Wittrup et al further teaches a protein with a cetuximab antibody [Line 30, pg. 9]. Wittrup et al further teaches the RNA binding domain (dsRBD) is with or without a linker to the N or C terminus of the heavy or light chain of the antibody [Line 12, pg. 29 & Line 3, pg. 37].
With regard to claim 3, Wittrup et al further teaches a spacer between the binding agent and the lytic agent comprising a flexible Gly4Ser linker [Line 1, pg. 44].
With regard to claim 4, Wittrup et al further teaches the linker with Gly2Ser with three repeats [Line 5, pg. 73].
With regard to claims 5-6, Wittrup et al further teaches a protein containing the dsRBD from human protein kinase R [Figure 6].
With regard to claim 10, Wittrup et al further teaches a protein with a dsRNA [Line 11, pg. 29].
With regard to claim 11, Wittrup et al further teaches that the dsRNA is small interfering RNA (siRNA) [Line 12, pg. 29].
With regard to claim 13, Wittrup et al further teaches the protein can contain one or more pharmaceutically acceptable carrier [Line 22, pg. 40].
With regard to claim 15, Wittrup et al further teaches a vector comprising the nucleic acid sequence encoding the protein [ Line 16, pg. 37].
With regard to claim 16, Wittrup et al further teaches a spacer peptide comprising the peptide (Gly4Ser), wherein n is 3 [Line 5, pg. 73].
With regard to claim 17, Wittrup et al further teaches a double stranded RNA binding domain with an amino acid sequence of a human PKR (hPKR) [Line 33, pg. 59].

Wittrup et al does not specifically teach the dsRNA is polyinosinic-polycytidylic acid (polyIC). However, this deficiency is made up in the teachings of Levitzki et al.
With regard to claim 12, Levitzki et al teaches dsRNA that is polyinosinic-polycytidylic acid double stranded RNA (poly I:C) [0041].
One of ordinary skill in the art, before the effective filing date, would have been motivated to create Wittrup’s recombinant protein comprising a dsRNA binding domain and a cetuximab antibody, wherein said dsRNA binding domain (dsRBD) is bound to the N terminus of a light chain of said cetuximab antibody. Furthermore, it would have been obvious to incorporate Levitzki’s dsRNA as polyIC. It would have been prima facie obvious to combine Wittrup and Levitzki recombinant proteins comprising a dsRNA binding domain bound to the N terminus of the light chain of a cetuximab antibody, wherein the dsRNA is polyIC.

Applicant’s Argument:
Wittrup does not disclose a recombinant protein comprising a dsRBD and a Cetuximab antibody, wherein the dsRBD is bound to the N terminus of a Cetuximab light chain as specified in amended claim 1. Wittrup discloses the masking agent is fused directly to the N-terminus of the antibody heavy chain, but not the light chain as specified in amended claim1.
Examiner’s Response:
Wittrup states “..the masking agent is fused with or without a linker to the N- or C- terminus of the heavy or light chain of the antibody.” [Pg. 37, Line 3]. One of ordinary skill would interpret this as Wittrup states the configuration of the masking agent preferably can be fused, with a linker, to the N-terminus of the light chain of the antibody. Wittrup further teaches the antibody can be cetuximab.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/329,577 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant’s SEQ ID NO: 18 of application '577 is not patentably distinct from SEQ ID NO: 8 of the present application. SEQ ID NO: 8 of applicants application is a 85% match to SEQ ID NO: 18 of application '577. Claim 5 of '577 is a polypeptide sequence at least 70% identical to amino acids 1-197 of human PKR as set forth as SEQ ID NO:18. SEQ ID NO: 8 of present application is at least within 70% of SEQ ID NO: 8 of the present application..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Argument:
Applicant requests that the provisional double patenting rejection be held in abeyance pending withdrawal of the remaining rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642   

/MARK HALVORSON/Primary Examiner, Art Unit 1642